Per Curiam. This was an action to recover damages for the appellant’s decedent, a boy about the age of eight years. The evidence shows that on his way home from school the boy knelt down on the edge of the bridge, and leaned out over the edge thereof in an attempt to catch or guide by means of a stick, which he held in his hands, pieces of wood which were floating in the stream which ran under the bridge. While so engaged he lost his balance, fell headlong into the water, and was drowned. The bridge from which he fell had been used for many years as the means for crossing the stream, both by teams and foot passengers, and there was not, at the time of the accident, and had never been any railing upon said bridge. The case was heard by a jury upon all the evidence, and the question of negligence on the part of the defendant, and ordinary care-on the part of the boy, were fairly left to them on instructions which, upon careful examination, we find to have been free from errors; and the verdict of the jury, and the judgment rendered thereon by the trial court, is therefore conclusive. Ho error appearing, the judgment must be affirmed, Judgment affirmed.